Citation Nr: 1141555	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and residuals of lung surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1961 to June 1970 and from September 1970 to September 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision. 

As was explained in the Board's June 2010 remand, the Board has broadly construed the Veteran's contentions to be seeking service connection for a current, chronic lung condition, however claimed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal was recharacterized as shown above. 


FINDING OF FACT

The evidence does not show that the Veteran's current lung condition began during or was otherwise caused by the Veteran's military service; or that it was aggravated by service or by a service connected disability. 


CONCLUSION OF LAW

Criteria for service connection for a lung condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.310 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In April 2006, the Veteran filed a claim seeking service connection for residuals of his lung surgery and for COPD.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The medical evidence of record clearly shows that the Veteran currently has chronic obstructive pulmonary disorder (COPD); and the Veteran believes that his COPD is related to his military service.  In his notice of disagreement, the Veteran reported that he had no lung problems prior to his entry into service; that he was exposed to asbestos in Korea and in Panama; that he had a coin lesion removed in service; and that he was exposed to Agent Orange and other chemicals in the Republic of Vietnam; and he asserted that some combination of these exposures/events led to his developing COPD.  In his substantive appeal, the Veteran reiterated and expanded on his assertion that in-service exposures were the cause of his COPD. 

In June 2007, the Veteran asserted that the 49 months he spent in the Republic of Vietnam did untold damage to his respiratory system (from exposure to Agent Orange, diesel smoke, DDT, and other chemicals), and he reported having read that COPD might be added to the list of diseases that are presumptively associated to herbicide exposure.  However, COPD has not been since added, and it is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the presumptive provisions of 38 U.S.C.A. § 1116  do not apply to COPD.  In fact, a 2006 report of the National Academy of Sciences  (NAS) specifically "found that results of the new studies of mortality from nonmalignant respiratory diseases do not support the hypothesis that herbicides increase mortality from them."  See 75 Fed. Reg. 32540, 32548 (June 8, 2010).  As such, while the Veteran is presumed to have been exposed to herbicides while in service, service connection is not presumptively available to COPD on account of such exposure.  No medical opinion has been advanced suggesting that the Veteran's COPD was caused by herbicide exposure during the Veteran's military service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).   

The Board has carefully reviewed the Veteran's assertions, and notes that the Veteran, as a lay person, is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran is considered competent to describe symptoms of COPD and other respiratory problems he experiences.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion; and he is not considered competent (meaning medical qualified) to address the etiology of his COPD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his COPD and his military service or any incident/exposure therein.  

Lay statements can be competent to establish that symptoms began in service and continued to the present time, but the Veteran has not reported that any respiratory symptoms began in service, other than his coin lesion/thoracotomy, that have continued to the present day.  

Service treatment records do show some lung involvement while the Veteran was in service.  Specifically, a coin lesion was discovered by a chest x-ray in 1965, and the Veteran subsequently underwent a thoracotomy in 1966, which found the lesion to be granulomatous.  It was noted on the Veteran's separation physical that an x-ray from August 1973 had shown tenting in the right hemidiaphram, possibly, due to old pleural reactive change, and  there was an increase density throughout the lung field on the right which it was thought might be due to pleural reactive change along the posterior or anterior chest wall.  However, the Veteran's lungs were found to be normal at his separation physical.  

Following service, there is no evidence of any complaints of, or treatment for, any respiratory problems for a number of years.  In January 1987, an x-ray report found no evidence of acute air space consolation or mass.  Pleural and parenchymal changes in the right lower lobe were found, which it was suggested could be the result of the previous in-service surgery or chronic process.  An x-ray from September 1990 showed evidence of either previous trauma injury or infection in the right lung base.  An October 1991 report stated that the pleural changes were apparently from the previous thoracotomy. 

The first mention of COPD appears in August 2005.  A private doctor noted that the Veteran had experienced a productive cough for several years, but had not been on significant medication for the COPD.

As such, the evidence does not show that the Veteran has experienced lung related symptoms continuously from discharge in 1974 to the present day.  Therefore, a medical opinion of record is necessary to assess whether service connection is available for COPD on either a direct or secondary basis.  

Unfortunately, as is discussed below, the evidence of record ultimately fails to show that it is at least as likely as not (50 percent or greater) that the Veteran's COPD either began during or was otherwise caused by his military service; as the medical evidence of record in its totality does not support such a conclusion. 

VA and private treatment records have been obtained, but these records do not, with limited exception (discussed below), contain any opinions as to the etiology of any current lung disease/disability. 

In a letter dated August 2005, the Veteran's private physician observed that a chest x-ray revealed volume loss in the right lower lobe; changes from his old right lower lobe resection; and possible calcification on the pleural surface, consistent with exposure to asbestos.  However, the doctor did not actually assert that exposure to asbestos in service actually caused any current disability; and no asbestos exposure-related disease appears to have been diagnosed.

In June 2006, Dr. Weissler wrote that the Veteran had COPD.  He observed that the Veteran had smoked until approximately 11 years earlier and that the Veteran had a significant past pulmonary history, including having a benign coin lesion removed in 1965.  Dr. Weissler stated that the chest x-rays revealed volume loss in the right lower lobe, changes from his old right lower lobe, right resection and possible calcification on his pleural surface which was consistent with exposure to asbestos.  However, again, this statement did not actually find the presence of any asbestos related disease; and the opinion stated merely that it was possible calcification.  However, this assertion is too speculative to conclude that the Veteran actually has an asbestos exposure-related disease.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
Nevertheless, given the suggestion of a possible link between a current respiratory condition and the Veteran's military service, several VA examinations were obtained.

In January 2007, the Veteran was afforded a VA examination.  The Veteran was diagnosed as having COPD, but the VA examiner ultimately found that it was more likely than not that the COPD was due to smoking tobacco.  Unfortunately, for claims such as this one that were filed after June 9, 1998, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103  (West 2002); 38 C.F.R. § 3.300.  

The examiner also diagnosed the Veteran with status-post thoracotomy with removal of coin lesion from the right upper lobe, and he stated that the lesion was found to be a granuloma, with no evidence of asbestos exposure.  He explained that this type of nodule was not caused by COPD, opining thus that it was unlikely that there was a relationship.  The examiner also explained that the Veteran's lung lesion was discovered in 1965 to 1966, within four years of his service in Korea when he had a potential exposure to asbestos products.  As such, because asbestosis was known to develop approximately 20 years after exposure, it was unlikely that the 1966 nodule was related to asbestos exposure.  Additionally, the examiner stated that that it was unlikely that the Veteran's COPD was due to asbestos as the typical calcifications were not found on the x-rays. 

Although the examiner offered opinions as to whether the Veteran's COPD was caused by in-service exposure to asbestos and as to whether there was a relationship between the cause of the Veteran's COPD and his in-service lung lesion, the examiner did not specifically address whether the in-service thoracotomy aggravated the Veteran's current COPD or caused any additional lung disability.  As such, the Board concluded that the Veteran should be afforded another VA examination. 

Pursuant to the Board remand, the Veteran underwent the VA examination in July 2010.  The examiner noted the Veteran's in-service occupation as a generator and vehicle repairman, as well as the in-service treatment for a coin lesion while in service.  The Veteran denied having been diagnosed with any respiratory malignancy since his active military service.  It was also noted that the Veteran had an extensive history of daily tobacco use from approximately 1962 until 1985.  

After examining the Veteran, the examiner concluded that the Veteran's COPD was not caused by the thoracotomy or resection of the lung tissue, explaining that the risk factors for COPD included tobacco use, bronchopulmonary dysplasia, antioxidant deficiencies, atopy, environmental pollutants, and airway responsiveness.  The examiner asserted that while a thoracotomy may potentially result in reduction of FEV1, a thoracotomy does not significantly affect normal lung function or reduce exercise capacity.  As such, she concluded that the Veteran's in-service thoracotomy did not aggravate or permanently worsen his COPD; noting that the Veteran's thoracotomy was performed at a time in the Veteran's life when his lung function was presumptively normal, as the thoracotomy predated the diagnosis of COPD.  The examiner also explained that the presence of scar tissue on chest x-ray is not necessarily indicative of clinically significant "residual volume loss in the right lower lobe and pleural and parenchymal changes."  As such, she concluded that the Veteran's in-service thoracotomy did not result in pleural and parenchymal changes contributing to the aggravation of his COPD.

In November 2010, the examiner provided an addendum to her July 2010 opinion.  She indicated that she had reviewed the Veteran's claims file, noting tobacco use until approximately 1995 with moderate obstructive pulmonary disease in 2006.  The examiner reaffirmed her opinion that the Veteran's in-service thoracotomy did not cause the Veteran's COPD, nor did it permanently worsen his COPD.  The examiner explained that the Veteran's thoracotomy was performed prior to his diagnosis of COPD and did not result in pleural or parenchymal changes leading to the diagnosis of COPD.

The Board has obtained several medical opinions of record to address the Veteran's lung problems and to find any possible association with the Veteran's time in service.  Unfortunately, the VA examiners who have reviewed the Veteran's claims file and examined the Veteran have found that his COPD is not directly or secondarily related to his military service; rather, the Veteran's COPD has been related to his multiple decade history of tobacco use.

The examiners have similarly been unable to find any residuals of the Veteran's in-service thoracotomy, other than scarring (but the scarring has already been service connected).

While there appeared to be some suggestion in the private treatment records that the Veteran might have an asbestos exposure-related impairment, subsequent medical review has not found any current lung disease or disability that is the result of any in-service asbestos exposure.  For example, the VA examiner explained in January 2007 that the Veteran's COPD was not the result of asbestos exposure, because the typical calcifications were not found on the x-rays.  

The VA opinions documented the Veteran's current respiratory disability, COPD, and addressed its etiology.  The opinions were clear, nonspeculative, and well-supported; and they are therefore given considerable weight.  Conversely, the private statements, to the extent they can even be considered opinions, are highly speculative.  As such, the Board finds the 2005 private documents to be insufficient to support a grant of service connection.  They also lack the rationale that was provided to support the opinions of the VA examiners. 

The Board has considered the Veteran's assertions, and sympathizes with his belief that his respiratory disability is the result of his military service.  However, the medical opinions that have been obtained to investigate the Veteran's contentions have found that medical knowledge simply does not support the Veteran's assertions.  As such, the criteria for service connection have not been met, and the Veteran's claim is accordingly denied.

II.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In the present case, required notice was provided by a letter dated in May 2006 and a March 2007 statement of the case.  The claim was subsequently readjudicated, most recently in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Under these circumstances, the Board finds that the notification requirements have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment and personnel records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for a lung disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


